Citation Nr: 0321155	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve 
injury.

2.  Entitlement to service connection for bilateral leg and 
foot disabilities.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant's DD 214 shows that she had a period of active 
duty from November 17, 1980, to December 23, 1980, as a basic 
trainee, and that the narrative reason for separation was 
"trainee discharge program, marginal or nonproductive."  
She also had an earlier period of unverified inactive service 
in a reserve component.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims of service connection for a sciatic nerve injury, 
bilateral foot and leg disabilities, a psychiatric 
disability, and a drug addiction.  In October 1999, the 
appellant withdrew her claim of service connection for a drug 
addiction (claimed as an addiction to pain medication).

In February 2001, the Board remanded the case to the RO for 
the development of additional evidence relevant to those 
claims.  After taking actions to obtain the necessary 
evidence, the RO has returned the case to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.


2.  Low back pain during the appellant's service was acute 
and transitory, without residual pathology.

3.  Degenerative disc disease of the appellant's lumbar spine 
developed after service and was not related to events in 
service.

4.  Shin splints during service were acute and transitory, 
without residual pathology.

5.  Disability of the left ankle and leg resulted from 
fracture and other injury sustained in a motor vehicle 
accident after service in 1989.

6.  The appellant did not have a chronic psychiatric 
disability during service.

7.  The appellant's chronic dysthymia arose after service, 
and is not related to symptoms or events during service.


CONCLUSIONS OF LAW

1.  No sciatic nerve injury or other low back disability was 
incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  No disability of either lower extremity was incurred or 
aggravated in service.  38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. § 3.303.

3.  A psychiatric disability, including dysthymia, was not 
incurred or aggravated in service.  38 U.S.C.A. 
§§ 101(24), 1131; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  The appellant's claims file contains medical records 
from service, VA, and private sources.  The reports of VA 
medical and psychiatric examinations performed in April 2001 
are in the claims file, as is the transcript of the 
appellant's April 2000 videoconference hearing before the 
undersigned Veterans Law Judge.  Following the Board's 
February 2001 remand, the RO took steps to obtain additional 
evidence relevant to the appellant's claims.  VA examinations 
were performed in April 2001, and the appellant submitted a 
July 2001 statement from a private physician.  The appellant 
has indicated that no other medical evidence to support her 
claims is available.

The record also shows that the appellant has received the 
notice required by the new law and regulations.  VA provided 
the appellant and her representative with the July 1999 
rating decision, an August 1999 statement of the case (SOC), 
the Board's February 2001 remand, and supplemental statements 
of the case (SSOCs) dated in July 2001 and February 2002.  
These documents together relate the law and regulations that 
govern the appellant's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In letters dated in 2001, and in 
the Board's remand, VA informed the appellant and her 
representative of the type of evidence needed to support her 
claims, and indicated what the appellant should do toward 
obtaining such evidence, and what VA would do.

II.  Sciatic Nerve and Bilateral Leg and Foot Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, or injury 
incurred while performing inactive duty training. 38 U.S.C.A. 
§§ 101(24), 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

The appellant reports that she has chronic disorders of the 
low back and lower extremities, manifested by pain in the 
back, and pain and numbness in the lower extremities.  She 
contends that these disorders began during her active 
service.

In the report of a July 1980 examination of the appellant for 
entry into service, her spine, neurologic system, feet, and 
lower extremities were marked as normal.  On November 25, 
1980, after one week of basic training, the appellant was 
seen for sores on her legs, and pain in both lower 
extremities with prolonged standing.  The examiner noted 
tenderness at the thighs and shins bilaterally, and infected 
blisters on the ankles.  The examiner's assessment was 
myalgia, shin splints, and infected blisters.  It was 
recommended that she wear soft shoes for fourteen days.

On November 27, the appellant was seen for pain in her legs 
and back, after being required to participate in a road 
march.  The examiner indicated that she should continue on a 
profile, using crutches.  On November 28, she was seen in the 
physical therapy clinic for pain in the low back and left 
lower extremity with onset from training.  It was noted that 
there was no previous history of injuries or trauma.  On 
examination, there was pain at the left buttock and pubic 
ramus adductors.  Trendelenburg's sign was positive.  There 
was tenderness of the left lower leg, with mild pitting 
edema.  There were no motor or sensory changes, and the 
appellant's gait was within normal limits.  The examiner's 
impression was left shin splints, and rule out early pubic 
ramus stress reaction.  The appellant was placed on a profile 
for seven days.

On December 2, the appellant was seen for tenderness over the 
lower back and both lower extremities.  It was noted that 
there were no recent injuries.  She was placed on a profile 
for five days.  On December 9, she reported ongoing pain in 
both knees and lower legs, worse with activity.  There was no 
new injury.  The examiner found that the hip was 
asymptomatic, but that there was tenderness over both shins.  
The impression was unresolving bilateral shin splints.  There 
is no indication that the appellant received a medical 
examination at separation from service.

Private medical records dated from 1996 to 1999 show 
evaluation of the appellant for musculoskeletal complaints.  
In 1996, she was seen for left ankle pain.  The treatment 
notes reflected a history of a motor vehicle accident (MVA) 
in 1989, with fractures of the left lower extremity at the 
tibial plafond and lateral malleolus.  December 1995 x-rays 
reportedly showed post-traumatic arthritis of the left ankle.  

The appellant was seen following an October 1998 accident, in 
which she dropped a sledgehammer on her left foot.  X-rays of 
the left foot and ankle did not show evidence of an acute 
fracture.  There was osteopenia with mild osteoarthritic 
changes of the first digit, and there was evidence of post-
traumatic arthritis of the left ankle.

In January and February 1999, the appellant was seen for pain 
in the low back, left rib cage, left pelvic rim, left leg, 
and right knee.  She indicated that the symptoms had been 
more significant over the preceding two years.  A venous 
ultrasound of the left lower extremity was negative, showing 
no deep venous thrombosis.  Lumbar spine x-rays showed 
significant degenerative changes, end-plate sclerosis, and a 
pars interacticularis defect at L4-L5.  The examiner 
indicated that there was not evidence of an acute injury, and 
that he suspected that the changes were old.  MRI of the 
lumbar spine showed mild disc protrusion at L3-L4, and 
significant abnormality, with reduced disk height, at L4-L5.  
The treating physician's assessment was pars defect and disc 
space narrowing at L4-L5, mild disc disorder at L3-L4, left 
sided costochondritis, possible left sacroiliac joint 
dysfunction, and possible but doubtful thoracic disc 
herniation.

In 1999, the appellant filed a claim for service connection 
for damage to the sciatic nerve, and pain and numbness in 
both legs and feet.  She indicated that she had not had 
medical treatment during the year following her separation 
from service.  She reported that sciatic nerve damage had 
bothered her during service, and that she had received 
treatment during service when she developed back pain 
radiating down both legs while doing push-ups.

In April 2000, the appellant's daughter, Ms. L. G., wrote 
that during service the appellant had developed pain in her 
legs and weakness in her back that had continued since 
service.  Ms. B. B. wrote that the appellant had returned 
from service with pain in her legs and low back.

In her April 2000 hearing, the appellant reported that pain 
and numbness in her legs and problems with her low back had 
first occurred during her service.  She stated that on one 
occasion, while doing sit-ups, she hurt her back and was 
paralyzed for approximately three days.  She reported that 
after she was able to move her legs again, she was put on 
crutches for a couple of weeks.  She stated that she 
continued to have problems with her back and legs after 
service.  She indicated that after service she had received 
pain medication from her family doctor, but that he had died 
a few years ago and she had not been able to get records of 
her treatment.  She reported that she currently had 
intermittent symptoms of pain in her low back, pain and 
numbness in her left leg, and swelling of her left foot.

X-rays taken at a private facility in April 2001 reveal 
severe degenerative changes of the left ankle, presumably due 
to old trauma.  There was no significant radiographic 
pathology in the right ankle, either foot, or the left femur.  
The x-rays indicated that the right and left knee each had 
possible very minimal narrowing of the medial joint 
compartment.

On VA examination in April 2001, the examiner noted that the 
history provided by the appellant was vague, and that it was 
difficult to obtain specific information.  The examiner noted 
having reviewed the appellant's claims file.  The appellant 
reported having injured her sciatic nerve in November 1980.  
She indicated that she began to have discomfort with sitting, 
standing, and running.  She related that on one occasion, 
after doing sit-ups, she was unable to move her legs for a 
short period of time.  She noted that she had experienced 
further problems with her left leg since the post-service 
(1989) MVA.

The examiner observed that the appellant wore a brace on her 
left ankle.  There were apparent shortening of the left lower 
extremity and traumatic changes of the distal fibula due to 
the MVA.  The left foot and ankle had edema, weakness, 
crepitus, tenderness, and pain to resistance.  The 
appellant's gait was antalgic with the weight on the right or 
the left.

The ranges of motion of right and left hips, right and left 
knees, right ankle were normal.  There was some limitation of 
motion of the left ankle and the lumbar spine.  The appellant 
complained of pain with movement of the lumbar spine in all 
directions.  There was mild left lower lumbar spasm, and 
there was tenderness at the joints from L3 to S1.

The examiner's diagnoses were degenerative changes of the 
left ankle and right knee, tendonitis of the left knee and 
both feet, and degenerative disc disease at L4-L5 and L5-S1.  
The examiner attributed the left ankle disorders and 
shortening of the left leg to the MVA.  The examiner noted 
having found no service medical records documenting a loss of 
use of the legs after doing sit-ups.  The examiner stated the 
opinion that the appellant did not have a peripheral nerve or 
radicular disorder, but had disorders of the lumbosacral 
spine and left ankle.  The examiner opined that there was not 
evidence indicating a connection between the low back 
disorder and any trauma or event during service.  The 
examiner found that there was no present symptomatic disorder 
of the right lower extremity.

In July 2001, private physician Ronald E. Bush, M.D., wrote 
that he had been treating the appellant since 1994.  Dr. Bush 
noted that the appellant had problems, including pain, in her 
back and lower extremities.  He noted the appellant's account 
of an incident during service in 1980, when she experienced 
temporary paralysis while doing sit-ups.  He indicated that 
the appellant currently had lumbar disc disease.  He stated 
that many of the changes in the appellant's lumbar spine were 
"chronic arthritis-type reactions to underlying long-term 
disc disease associated with some spinal stenosis."  Dr. 
Bush provided the following opinion:

To me, this certainly appears like this 
could be progression of disease in her 
back that was first manifested in 1980 
when she was doing those sit-ups while 
she was in the military.

The appellant had low back and lower extremity symptoms 
during service, with diagnoses of shin splints and myalgia.  
She and persons who know her indicate that the symptoms 
continued after service; but there are no contemporaneous 
medical records showing her musculoskeletal condition for 
more than a decade following her service.  She currently has 
left ankle and low back disorders.  A VA physician opined 
that the appellant's current ankle and low back disorders are 
not related to any event during her service.  Her private 
physician, Dr. Bush, opined that her current lumbar disc 
disease could be a progression from an injury incurred in 
service in 1980 while doing sit-ups.  The appellant's service 
medical records show onset of low back and lower extremity 
pain during service; but those records do not document a 
specific injury or an episode of loss of movement or 
sensation such as the appellant has described in recent 
years.

Overall, the lay statements and Dr. Bush's opinion supporting 
a link between a current low back disorder and injury in 
service carry less probative weight than the combined 
negative evidence of the VA examiner's opinion, the absence 
of contemporaneous evidence of a neurological injury, and the 
many year interval between the symptoms in service and the 
first documentation of back problems after service.  The 
preponderance of the evidence is against service connection 
for a sciatic nerve or other low back injury.  With regard to 
the feet and legs, recent examination shows no current 
chronic disorders except for left ankle disorders that are 
credibly attributed to a post-service MVA.  Therefore, the 
preponderance of the evidence is also against service 
connection for bilateral foot and leg disabilities.

III.  Psychiatric Disability Claim

The appellant contends that she has a chronic psychiatric 
disorder that began during her active service.  No 
psychiatric disorder was noted in the report of a July 1980 
examination of the appellant for entry into active service.  
During service, on December 10, 1980, the appellant had an 
outpatient mental health consultation.  She related that she 
had poor concentration, various medical problems, and 
difficulty with rifle training, all of which were giving her 
difficulty with basic training.  The examiner observed that 
the appellant's mood was moderately depressed.  The appellant 
appeared oriented, with an appropriate affect, normal thought 
process and content, and fair insight and judgment.  The 
examiner reported that the appellant appeared to be 
"exhibiting a delayed shock reaction due to stated previous 
attempts on her life with firearms."  [During her hearing 
before the undersigned, the appellant indicated that, before 
service, her former husband had made 2 attempts on her life.]  
The examiner concluded that the appellant was psychiatrically 
clear at that time, but recommended that she be separated 
from service.  There is no record of any service separation 
examination.

The claims file contains records of private mental health 
outpatient treatment of the appellant in 1990 to 2001.  
Treating professionals described the appellant's condition as 
depression and dysthymic disorder.  Treatment included 
medications.  The treatment notes do not discuss the history, 
duration, or etiology of the appellant's psychological 
symptoms.

The appellant filed a claim in 1999 for service connection 
for a psychiatric disorder.  In her April 2000 hearing, she 
reported that during service she had felt under a lot of 
stress, and had become agitated.  She indicated that she had 
talked to a psychiatrist.  She reported that she had 
experienced stress during service due to being misled and 
denied financial compensation for her children, and due to 
problems with a particular sergeant, who hit her in the head 
with a steel rod.  She related that the attempts on her life 
that had been mentioned in the mental health report from 
service had been made by her husband, and had occurred prior 
to her service.  She indicated that she was currently under 
psychiatric treatment, with medication.  She stated that she 
was diagnosed with two types of depression.  

In April 2000, the appellant's daughter, Ms. L. G., wrote 
that after the appellant returned home from service in 1980, 
she had chronic leg pain and back weakness, and that she was 
close to a psychological breakdown because of the intense and 
persistent physical pain she suffered.  Ms. B. B. wrote that 
the back and leg pain that the appellant had experienced 
since her service had affected her nerves, and that her 
nerves had never been the same since her time in service.

In the report of a VA psychiatric examination in April 2001, 
the examiner indicated that he had reviewed the appellant's 
medical records.  The appellant reported that she had 
received a mental health evaluation during her service in 
1980 because of a disagreement with a superior officer and 
difficulty with authority figures.  She stated that after 
service she became addicted to pain medication, but did not 
require professional treatment for the addiction.  She 
related a history of some sexual abuse by a relative while 
she was a child.  She reported a history of multiple 
marriages, and indicated that several of her relationships 
had been with men who were alcoholics.  She stated that she 
had attempted suicide several times, beginning in her early 
thirties, after her military service.  She indicated that she 
felt that she was poorly treated and sexually harassed while 
she was in service.  She reported that she had problems with 
temper and with being overly dependent on men.  She indicated 
that she had been receiving private mental health treatment 
for about ten years.  She stated that her two siblings had 
histories of mental health or substance abuse treatment.

The examiner found that the appellant was cooperative and 
logical, although her answers were sometimes vague.  There 
was no evidence of psychosis.  The appellant described her 
mood as depressed, and the examiner found that the 
appellant's affect was varied.  The examiner found that the 
appellant's medical records showed a history of dysthymia, 
and that she did not meet the criteria for a diagnosis of 
post-traumatic stress disorder (PTSD).  The examiner 
concluded that the appellant's dysthymia was not attributable 
to military service, but was independent of her time in the 
service.

No psychiatric disorder was noted when the appellant was 
examined for entry into service.  She had a mental health 
evaluation during service.  At that time, the examiner noted 
that the appellant apparently was having a psychological 
reaction to events that preceded service, but the examiner 
concluded that the appellant did not have a psychiatric 
disorder.  

The evaluation during service indicates that the appellant 
had some psychological symptoms during service, but no 
chronic diagnosable disorder.  The appellant's current 
psychiatric disorder, dysthymia, has been under treatment 
since 1990, about ten years after her service.  No mental 
health professional has provided any finding or opinion 
linking the current dysthymia to any disorder or events 
during service.  Persons who know the appellant recall that 
she was emotionally distressed due to physical pain after 
returning home from service.  The appellant's physical 
disorders, however, are not service-connected.  The appellant 
has not clearly contended, nor provided evidence to show, 
that her current dysthymia continued from service through the 
present.  The preponderance of the evidence is against a 
finding of continuity or any other link between psychological 
symptoms in service and the dysthymia treated since 1990.  
Service connection for the current psychiatric disorder is 
denied.


ORDER

Entitlement to service connection for sciatic nerve injury is 
denied.

Entitlement to service connection for bilateral foot and leg 
injuries is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

